Case 1:20-cv-00027-KJM-NONE Document 1-4 Filed 01/21/20 Page 1 of 4         PageID #: 27


  NO              IP      PORT                     Peer ID
       1 74.87.50.158      59693 2D4657363734472D46496B70592E794538327944
       2 74.87.50.158      54103 2D4657363831352D6249377579762D636D344942

                                Exhibit "4"




                                   pg. 1/4
Case 1:20-cv-00027-KJM-NONE Document 1-4 Filed 01/21/20 Page 2 of 4   PageID #: 28


  NO              IP                    Torrent Hash
       1 74.87.50.158   F63F5737AA36AC1D23B92B4E14957F3B79E507C1
       2 74.87.50.158   3E21A2AEDD1239A404FB608A7CF504143725F3C9




                                          pg. 2/4
Case 1:20-cv-00027-KJM-NONE Document 1-4 Filed 01/21/20 Page 3 of 4                PageID #: 29


  NO              IP                                Torrent Name
       1 74.87.50.158   I Feel Pretty (2018) [BluRay] [720p] [YTS.AM]
       2 74.87.50.158   The Professor And The Madman (2019) [BluRay] [720p] [YTS.LT]




                                     pg. 3/4
Case 1:20-cv-00027-KJM-NONE Document 1-4 Filed 01/21/20 Page 4 of 4   PageID #: 30


  NO              IP            Session End
       1 74.87.50.158       10/28/2018 1:57:22
       2 74.87.50.158        7/25/2019 9:33:51




                               pg. 4/4
